DETAILED ACTION
This action is in respondence to a correspondence filed on 04/19/2022.
Claims 1-11, 15-17, 19-20 and 23 are cancelled.
Claims 12-14, 18, and 21-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 02/07/2022 with respect to the rejection(s) of claims 12-17 and 21-22 under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20170272935) hereinafter Lei have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lei et al. (US 20170272935), in view of Schussmann et al. (US 20170164192), in further view of Wennemer et al. (US 20180102812).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20170272935) hereinafter Lei, in view of Schussmann et al. (US 20170164192) hereinafter Schussmann.
Regarding claim 12, Lei teaches a communication device on board a motor vehicle (See Fig. 2 item 203 and [0018, 30]: The vehicle 201 is provided with an on-board modem in conjunction with a telematics control module 203), wherein the communication device is configured to carry out communication in a wireless network as a function of a communication profile (see [0018-19]: the modem 63 may establish communication 20 with the tower 57 for communicating with network 61. As a non-limiting example, modem 63 may be a USB cellular modem and communication 20 may be cellular communication), the communication device comprising: 
A processing device (see [0011]: in FIG. 1, a processor 3 controls at least some portion of the operation of the vehicle-based computing system);
a first data memory permanently connected to the communication device and configured to receive at least one first communication profile and to provide a first received communication profile (see [0035]: the on-board telematics control unit (and attendant hardware) has a SIM profile associated therewith (i.e. providing the received communication profile) … a user may buy a vehicle with limited data and minutes assigned to a SIM profile (i.e. first communication profile) associated with the vehicle); and 
a reading device that is connectable to the processing device (see Fig. 2 item 209: user’s wireless device; see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), wherein the reading device is configured to receive a removable second data memory (see [0005], [0032]: SIM profile associated with the wireless  device) which is configured to receive a second communication profile and to provide the second communication profile (see [0034]: the mobile device, to be suitable for this process, will include a SIM profile or similar information, identifying a user account and cellular service provider; [0040]: In this illustrative example, the process establishes, or has established, a cellular connection using a particular SIM profile 401. This could be … and accessed user portable device SIM profile (i.e. second data memory providing a second communication profile)).
While Lei does not explicitly disclose a SIM card being hosted in the wireless device 209, this feature is inherent and would be obvious to one in the ordinary skill in the art since Lei suggest that the user’s wireless device 209 has a SIM profile associated therewith such that the user’s wireless device 209 may be able to establish a cellular connection with the network (see [0032]). It is a well-known feature in the field of network communications that, in case any smartphone includes a SIM profile associated therewith, it would be obvious to one of ordinary skill in the art that in order for said smartphone to be associated with a SIM profile, the smartphone must be capable of hosting a SIM card therein, wherein the SIM card is known and defined in the art as a portable memory chip that stores information associated with a cell-phone user.
Accordingly, Lei implicitly discloses the removable second memory and it would have been obvious to one of ordinary skill in the art to arrive at this conclusion because incorporating a SIM card in the user’s wireless device 209 of Lei would allow for a SIM profile to be created and associated with the user as taught by Lei, therefore enabling the invention.
The invention of Lei however does not explicitly disclose a communication device wherein “the reading device is connectable to the processing device via Bluetooth LE”.
In the same field of endeavor, Schussmann teaches a system in accordance with the present invention, the system for communicating over Bluetooth LE connection in a vehicle (see Abstract). Furthermore, Schussmann teaches a system wherein the reading device is connectable to the processing device via Bluetooth LE (see Fig. 5 and [0039-40]: In step 520, the vehicle 24 (i.e. the processing device) may be in a discoverable mode enabling a new BLE connection with mobile device 22 (i.e. the reading device) … the BLE manager 70 (e.g., more specifically, the BLE module 74) receives a first set of credentials via one or more sensors 72 upon the establishment of a BLE connection with the mobile device 22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate a Bluetooth LE transceiver as taught by Schussmann into the processing device of Lei in order to facilitate a Bluetooth LE connection between the reading device and the processing device as claimed by the present invention. Incorporating Bluetooth LE protocols of Schussmann into the system of Lei will present several advantages, namely generating low power consumptions when establishing a connection between both devices without compromising compatibility and/or real-time operations with common communication devices. 

Regarding claim 13, Lei in view of Schussmann is applied as disclosed in claim 12 examined above. The combination of Lei and Schussmann teaches a system comprising a teaches a communication device on board a motor vehicle, wherein the communication device is configured to carry out communication in a wireless network as a function of a communication profile. Lei further teaches a communication device wherein:
the communication device is configured to carry out communication relating to the motor vehicle by way of the first communication profile (see [0030]: the modem 63 may establish communication 20 with the tower 57 for communicating. The vehicle 201 is provided with an on-board modem in conjunction with a telematics control module 203. This modem has access to a vehicle transceiver, including an antenna 205. By using the antenna 205 and TCU hardware 203, the vehicle modem can pull a powerful and consistent cellular signal 207) and communication relating to a user by way of the second communication profile (see [0031]: At the same time, a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system. The wireless device also produces a signal through an onboard transceiver, which also includes access to an antenna 211; see [0040] and Fig. 3).

Regarding claim 14, Lei in view of Schussmann is applied as disclosed in claim 12 examined above. The combination of Lei and Schussmann teaches a system comprising a teaches a communication device on board a motor vehicle, wherein the communication device is configured to carry out communication in a wireless network as a function of a communication profile. Lei further teaches a communication device further comprising:
an input device for releasing the second communication profile which is received in the second data memory (see [0025] and [0032]: The solution demonstrated in the illustrative embodiments allows the user's SIM profile (which identifies, among other things, user account and provider information) from the user's wireless device to be used in a vehicle. That is, instead of using a pre-defined SIM profile, installed by an OEM, the vehicle can instead use a user's SIM profile to establish a cellular connection).
 
Regarding claim 21, Lei teaches a motor vehicle comprising a communication device (see Fig. 2 item 201 and [0030]: The vehicle 201 is provided with an on-board modem in conjunction with a telematics control module 203), wherein the communication device is configured to carry out communication in a wireless network as a function of a communication profile (see [0015]: the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity)), and wherein the communication device comprises:
a processing device (see [0011]: in FIG. 1, a processor 3 controls at least some portion of the operation of the vehicle-based computing system); 
a first data memory permanently connected to the processing device and configured to receive at least one first communication profile and to provide a first received communication profile (see [0035]: the on-board telematics control unit (and attendant hardware) has a SIM profile associated therewith (i.e. providing the received communication profile) … a user may buy a vehicle with limited data and minutes assigned to a SIM profile (i.e. first communication profile) associated with the vehicle); and 
a reading device that is connectable to the processing device (see Fig. 2 item 209: user’s wireless device; see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), wherein the reading device is configured to receive a removable second data memory (see [0005], [0032]: SIM profile associated with the wireless  device) which is configured to receive a second communication profile and to provide the second communication profile (see [0034]: the mobile device, to be suitable for this process, will include a SIM profile or similar information, identifying a user account and cellular service provider; [0040]: In this illustrative example, the process establishes, or has established, a cellular connection using a particular SIM profile 401. This could be … and accessed user portable device SIM profile (i.e. second data memory providing a second communication profile)).
While Lei does not explicitly disclose a SIM card being hosted in the wireless device 209, this feature is inherent and would be obvious to one in the ordinary skill in the art since Lei suggest that the user’s wireless device 209 has a SIM profile associated therewith such that the user’s wireless device 209 may be able to establish a cellular connection with the network (see [0032]). It is a well-known feature in the field of network communications that, in case any smartphone includes a SIM profile associated therewith, it would be obvious to one of ordinary skill in the art that in order for said smartphone to be associated with a SIM profile, the smartphone must be capable of hosting a SIM card therein, wherein the SIM card is known and defined in the art as a portable memory chip that stores information associated with a cell-phone user.
Accordingly, Lei implicitly discloses the removable second memory and it would have been obvious to one of ordinary skill in the art to arrive at this conclusion because incorporating a SIM card in the user’s wireless device 209 of Lei would allow for a SIM profile to be created and associated with the user as taught by Lei, therefore enabling the invention.
The invention of Lei however does not explicitly disclose a communication device wherein “the reading device is connectable to the processing device via Bluetooth LE”.
In the same field of endeavor, Schussmann teaches a system in accordance with the present invention, the system for communicating over Bluetooth LE connection in a vehicle (see Abstract). Furthermore, Schussmann teaches a system wherein the reading device is connectable to the processing device via Bluetooth LE (see Fig. 5 and [0039-40]: In step 520, the vehicle 24 (i.e. the processing device) may be in a discoverable mode enabling a new BLE connection with mobile device 22 (i.e. the reading device) … the BLE manager 70 (e.g., more specifically, the BLE module 74) receives a first set of credentials via one or more sensors 72 upon the establishment of a BLE connection with the mobile device 22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate a Bluetooth LE transceiver as taught by Schussmann into the processing device of Lei in order to facilitate a Bluetooth LE connection between the reading device and the processing device as claimed by the present invention. Incorporating Bluetooth LE protocols of Schussmann into the system of Lei will present several advantages, namely generating low power consumptions when establishing a connection between both devices without compromising compatibility and/or real-time operations with common communication devices. 


Regarding claim 22, Lei teaches a reading device comprising (see Fig. 2 item 209): 
a receptacle for receiving a removable data memory (see Fig. 2 item 209: user’s wireless device; see [0031]: a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system), wherein the data memory is configured to receive a communication profile and to provide the communication profile (see [0034]: the mobile device, to be suitable for this process, will include a SIM profile or similar information, identifying a user account and cellular service provider; [0040]: In this illustrative example, the process establishes, or has established, a cellular connection using a particular SIM profile 401. This could be … and accessed user portable device SIM profile (i.e. second data memory providing a second communication profile)); 
the reading device is connectable to a communication device (see [0031]: At the same time, a wireless device 209 may be tethered (wired or wirelessly) to the TCU or another vehicle computing system) which is configured to carry out communication in a wireless network as a function of the communication profile (see [0018-19]: the modem 63 may establish communication 20 with the tower 57 for communicating with network 61. As a non-limiting example, modem 63 may be a USB cellular modem and communication 20 may be cellular communication).
While Lei does not explicitly disclose a SIM card being hosted in the wireless device 209, this feature is inherent and would be obvious to one in the ordinary skill in the art since Lei suggest that the user’s wireless device 209 has a SIM profile associated therewith such that the user’s wireless device 209 may be able to establish a cellular connection with the network (see [0032]). It is a well-known feature in the field of network communications that, in case any smartphone includes a SIM profile associated therewith, it would be obvious to one of ordinary skill in the art that in order for said smartphone to be associated with a SIM profile, the smartphone must be capable of hosting a SIM card therein, wherein the SIM card is known and defined in the art as a portable memory chip that stores information associated with a cell-phone user.
Accordingly, Lei implicitly discloses the removable second memory and it would have been obvious to one of ordinary skill in the art to arrive at this conclusion because incorporating a SIM card in the user’s wireless device 209 of Lei would allow for a SIM profile to be created and associated with the user as taught by Lei, therefore enabling the invention.
The invention of Lei however does not explicitly disclose a communication device wherein “the reading device is connectable to the processing device via Bluetooth LE”.
In the same field of endeavor, Schussmann teaches a system in accordance with the present invention, the system for communicating over Bluetooth LE connection in a vehicle (see Abstract). Furthermore, Schussmann teaches a system wherein the reading device is connectable to the processing device via Bluetooth LE (see Fig. 5 and [0039-40]: In step 520, the vehicle 24 (i.e. the processing device) may be in a discoverable mode enabling a new BLE connection with mobile device 22 (i.e. the reading device) … the BLE manager 70 (e.g., more specifically, the BLE module 74) receives a first set of credentials via one or more sensors 72 upon the establishment of a BLE connection with the mobile device 22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate a Bluetooth LE transceiver as taught by Schussmann into the processing device of Lei in order to facilitate a Bluetooth LE connection between the reading device and the processing device as claimed by the present invention. Incorporating Bluetooth LE protocols of Schussmann into the system of Lei will present several advantages, namely generating low power consumptions when establishing a connection between both devices without compromising compatibility and/or real-time operations with common communication devices. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20170272935) hereinafter Lei, in view of Schussmann et al. (US 20170164192) hereinafter Schussmann, in further view of Wennemer et al. (US 20180102812) hereinafter Wennemer.
Regarding claim 18, Lei in view of Schussmann teaches the limitations of claim 17 as examined above. The Lei-Schussmann combination teaches a communication device wherein the reading device is connected via Bluetooth LE. However, Lei in view of Schussmann does not explicitly teach a system wherein the reading device is supplied with energy in a wireless fashion. 
In the same field of endeavor, Wennemer teaches a system in accordance with the present invention, the system including a communication device in communication with the reading device, wherein the reading device is supplied with energy in a wireless fashion (see [0063]: the base device 110 may be configured for wireless recharging by a wireless charging circuit provided in a separate device, such as a base station plugged into a standard AC power receptacle). 
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to modify the reading device of the Lei-Schussmann combination such that it is supplied with energy in a wireless fashion as suggested by Wennemer. The motivation for such combination would have been to provide a seamless experience and achieve convenience, thereby creating a clutter-free environment since no cables are needed in order to charge the device(s), and ensuring an always-on profile for the reading device when using Bluetooth LE technology, which consumes a lot of energy. 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454             

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454